Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is amended to recite “…
wherein taking over of the driving task requires the steering wheel to be touched with both hands, establish  that the driver touches the steering wheel with his left hand, and react thereto by stopping or altering the marking of only the left hand marking region, and independently establish that the driver touches the steering wheel with his right hand, and react thereto by stopping or altering the marking of only the right hand marking region”.
	U.S. Patent No.: US9233638B2 (2015/0109718 a1) to Lisseman teaches in paragraph 50-55 that the light element on the steering wheel can provide an indication of a relative direction of a warning, for example, starting from the center and progressing toward the left side this can provide a warning even indicating a pending course change.  So the user can perceive that there is an object speeding toward the vehicle from the left and the user should grip the steering wheel at the left and turn and avoid the object.  Also, in paragraph 60 the steering apparatus can detect a touch on the steering grip.  
	The amendment thus raises new issues.

Applicant is advised to file an RCE to have the amendment considered in full.
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668